Calhoon, T.,
delivered the opinion of the court.
The state revenue agent, in the discharge of his duty as such, raises the question for decision whether the state may tax, as mileage, a double track laid by appellee on part of its right of way to cover the miles of each of the tracks. This is the only question before us on this record. Authority for such tax must be found, if at all, in Code 1906, § 3856, or Ann. Code 1892, § 3379. Section 3856 of the Code of 1906 reads as follows:
“3856 (3379) BaAlroads. — Railroads are divided into four ■classes, first, second, third and narrow guage, and privilege taxes are levied on them as follows:
On each railroad of first class, per mile............ $22.50
On second class, per mile....................... 16.87J
On third class, per mile......................... 10.00
On narrow guage, per mile..................... 2.00
On each railroad claiming exemption from state supervision, under maximum and minimum provisions in their charter, an additional privilege tax per mile of 10.00
*570On each refrigerator car, oil tank car, of stock car, doing business in this state and not owned or leased by any railroad company........................ 2.00
“And this tax on such refrigerator cars, oil tank cars, and' stock cars shall be in lieu of all state and county taxes.
"Same.- — The railroad commission shall, annually, on or before the first Monday in August, classify the several railroads according to their charter, exempting claim, and the gross' earnings of each,'and the privilege taxes thereon shall be paid on or before the first day of December, and the findings of the said railroad commission shall be certified to the auditor of public accounts and the chancery clerk of the county through which each road or roads run.”
It is the railroads which are taxed, not the iron rails, and they (the railroads) are to be. classified “according to their charter, exempting claim, and the gross earning of each.” It is immaterial how many tracks they lay along one right of way for the needs of transportation or the safety of passengers and security of freight.

Affirmed.